Citation Nr: 0942427	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of the declaration of forfeiture invoked against 
the appellant based on fraudulent acts as provided by 38 
U.S.C. § 6103(a).


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to 
October 1942 and from February 1945 to June 1946.  He died in 
February 1975.  The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the Department of 
Veterans Affairs (VA) Compensation and Pension Service.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is insufficient to show beyond a 
reasonable doubt that the appellant did knowingly provided 
fraudulent evidence, to include false statements, in 
connection with her claim for VA disability benefits.


CONCLUSION OF LAW

The criteria for forfeiture of the appellant's rights, 
claims, and benefits under the laws administered by VA have 
not been met.  38 U.S.C.A. § 6103 (West 2002); 
38 C.F.R. §§ 3.901, 3.905 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  First, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  As discussed in 
detail below, sufficient evidence is of record to grant this 
appeal; therefore, no further notice or development is needed 
with respect to this matter.

Law and Regulations

Pursuant to applicable law and regulations, any person who 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except laws relating to insurance benefits).  38 
U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. 
§ 3.901(a) (2009).

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, assists in, 
agrees to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for benefits under any laws administered by the VA 
(except laws relating to insurance benefits).  38 C.F.R. § 
3.901(a) (2009).

A forfeiture action is an adversarial process initiated by 
VA.  That adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a forfeiture.  
See Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000).  
Such a standard of proof is much higher than the typical 
claims adjudication standard.  The "beyond a reasonable doubt 
standard" is a higher standard of proof than the "clear and 
unmistakable evidence (obvious or manifest)" standard 
required to rebut the presumption of aggravation under 38 
C.F.R. § 3.306(b) or the "clear and convincing evidence" 
standard set forth at 38 C.F.R § 3.343(c) required to show 
actual employability in reducing a rating of 100 percent.  
Trilles, 13 Vet. App. at 327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the claimant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether a claimant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  

Factual Analysis

The Veteran had verified active duty that includes a period 
as a prisoner of war from April 9, 1942 to July 30, 1942.  
The Veteran's death certificate indicates that he died in 
February 1975 of coronary thrombosis.

This matter comes on appeal from a May 2007 decision by which 
the VA Compensation and Pension Service found that the 
appellant, who is the Veteran's surviving spouse, knowingly 
and intentionally furnished false and fraudulent evidence.  
Specifically, she was found to have knowingly and 
intentionally furnished six false lay affidavits and one 
false physician's affidavit in the prosecution of her claim 
for service connection for the cause of the Veteran's death.  
As a result, the appellant was found under the provisions of 
38 U.S.C.A. § 6103(a) to have forfeited all rights, claims, 
and benefits under laws administered by VA.

In October 2004, the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, received from the appellant 
correspondence expressing a desire to reopen her claim for 
service connection for the cause of the Veteran's death.  In 
a December 2004 RO rating decision, the RO granted the 
appellant's claim of service connection for the cause of the 
Veteran's death, effective October 2004.  The grant was made 
on the basis that the documented cause of the Veteran's 
death, coronary thrombosis, was newly included as a 
presumptively service-connected disability for Veterans who 
were former prisoners of war.  See 38 C.F.R. § 3.309(c) 
(including atherosclerotic heart disease and its 
complications as among diseases specific to prisoners of war 
for which a presumption of service connection is warranted if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from service).

In March 2006, the RO received, without solicitation, a 
written statement from the appellant, as follows:

************
Dear Sir;

This refers to my benefits I had received for dependency and 
indemnity compensation (DIC/ received on October 28, 2004.

The evidence that I submitted on your good office are as 
follows.

1.	Affidavit from [P.L.] and [V.S.] all executed on Jan. 
29, 2001.

2.	Affidavit from [G.M.] and [G.P.] both executed on Feb. 
12, 2001.

3.	Affidavit from [J.D.] and [Q.F.]. both executed on april 
23, 2001.

4.	Affidavit executed by Dr. [P.V.] on April 21, 2001.

All of these affidavit were all not true and they are bogus, 
all fabricated.  I only asked them to sign and ask them for 
consideration to my claim.  Pinaki usapan ko lamang sila.

It bothered me much, and I had an sleeptless night, its 
against my will and conc ience, it all but the truth.

************
(Errors in original.)

The above-listed false affidavits were received during the 
months from March 2001 to April 2001, in connection with one 
of many attempts by the appellant to reopen her claim for 
service connection for the cause of the Veteran's death, 
which was first denied by VA in February 1990.  The false 
affidavits were received over three years prior to the 
appellant's ultimately successful October 2004 claim.  The 
false lay-affidavits are generally to the effect that the 
affiants had personal knowledge that the Veteran suffered 
from malaria, malnutrition, dysentery, and heart disease 
during service.  The false affidavit from Dr. P.V. indicates 
that Dr. P.V. treated the Veteran in 1972 for malaria, which 
the Veteran had first contracted during active service.  The 
affidavits are written in English, are generally correct in 
grammar, spelling and punctuation, and contain long and 
elaborate sentences characteristic of formal legal writing.

At a July 2009 Board personal hearing, the appellant provided 
credible testimony under oath through a translator that the 
false affidavits VA received in March and April 2001 had been 
prepared by a "fixer" and that she did not understand the 
contents of them.  She indicated that her language was 
Tagalog, that she had a 5th grade elementary school 
education, that she could understand simple English words, 
and that she could not write long English sentences or long 
English statements.  She testified that she could not read or 
understand the language of the false affidavits, and did not 
know the people who signed them.  She indicated that because 
of the nature of the reward she received from VA (effective 
only from October 2004 forward based on a liberalizing change 
in the law regarding diseases presumed to be service-
connected for former prisoners of war), the fixer could not 
under their agreement receive 50 percent of her initially 
awarded lump sum benefits, since essentially no past benefits 
were awarded.  As a result, she testified, the fixer coerced 
her to sign multiple documents that were blank at the time of 
her signature, and to agree to pay him 50 percent of all 
future payments.

Based on a review of the claims file and observation of the 
demeanor of the appellant at the July 2009 Board personal 
hearing, it is evident that the appellant could not have 
prepared or understood the seven false affidavits submitted 
to VA in March and April 2001.  The affidavits are written in 
English and contain elaborate and complex grammar and 
vocabulary.  It is unlikely that the appellant would be 
capable of writing, speaking, or understanding the language 
contained in the affidavits.  

It also appears reasonably likely that the appellant's March 
2006 confession statement was coerced or fabricated by a 
third party, perhaps as retribution for her lack of 
cooperation with her "fixer," as it is typewritten in the 
format of a formal letter, beyond the appellant's 
capabilities; and with a signature in ink that could have 
been provided on a blank form at any time before the rest of 
the statement was typewritten, fitting the general pattern of 
the prior false affidavits and as described at the July 2009 
Board hearing.  Subsequent correspondence, received after the 
fixer had no further financial interest in the appellant, was 
less formal and was handwritten by the appellant's daughter, 
a nursing student, as described at the July 2009 Board 
personal hearing.  

In light of the above, the evidence does not demonstrate 
beyond a reasonable doubt that in March and April 2001 the 
appellant knowingly provided false or fraudulent evidence; 
therefore, the Board finds that the standard of proof imposed 
on VA to establish forfeiture of the appellant's rights, 
claims, and benefits under the laws administered by VA is not 
met.  See 38 U.S.C.A. § 6103; 38 C.F.R. §§ 3.901, 3.905; 
Trilles v. West, 13 Vet. App. 314, 320-23, 326-27 (2000).  
Accordingly, revocation of the forfeiture is warranted.  
Trilles v. West, 13 Vet. App. at 320-23.


ORDER

The appeal is granted; forfeiture of the appellant's rights, 
claims, and benefits under the laws administered by VA is 
revoked.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


